DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microrobot comprising a cap and plunger (claim 1) and further comprises a scaffold (claim 2); microrobot comprising a cap and plunger (claim 1) and further comprises a corkscrew (claim 4); and microrobot comprising a cap and plunger (claim 1) and further comprises a scaffold (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 				Withdrawn Rejections/Objections
The objection to claim 1 for minor informalities. 
The rejection of claim (8) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
The rejection of claim 3, 5, 9-10 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (previously cited, US 2014/0045179; hereinafter “Wang”) in view of Lee et al. (Fabrication and Targeted Particle Delivery using microrobots, October 28-30, 2015, 524-525; hereinafter “Lee”) and Chowdhury et al. (Controlling multiple microrobots: recent progress and further challenges, J Micro-Bio Robot (2015) 10:1-11; hereinafter “Chowdhury”).
Regarding claim 1, Wang discloses a microrobot-based biometric system (FIG. 19: Lab-on-chip 1900), comprising:  	a plurality of chambers configured to contain microorgans, respectively, the microorgans comprising a target microorgan and non-target microorgan (FIG. 19: reservoirs (a,b,c,d) are structurally the same as the instant plurality of chambers, and thus are fully capable of containing microorgans that comprise a target microorgan and a non-target microorgan);  	a channel connecting the plurality of chambers that are disposed on a same surface of the channel (as shown in FIG. 19, the plurality of chambers and channels are disposed on an upper surface of the chip (1900));  	at least one microrobot (micro-motors; ¶¶ [0129]-[0130]) configured to move along the channel to perform target-directed delivery of a drug or cell (micro-motors are configured to transport molecules (drugs) and cells; ¶¶ [0046], [0048] and [0129]-[0130]); and  	a magnetic field controller (a magnet) configured to control operation of the microrobot (the micro-motors can be magnetically propelled through the channels of the lab-on-chip 1900; ¶ [0130]), the magnetic field controller comprising at least one global magnetic field controller configured to apply an external magnetic field to an entire area of the biometric system (Wang discloses wherein the microrobot is magnetically controlled and propelled through the channel by magnetic field controller (magnet), and thus intrinsically includes at least one global magnetic field controller configured to navigate the microrobot through the channel on the chip 1900). 	Wang discloses at least one microrobot, but does not explicitly disclose wherein said at least one microrobot is a cap configured to load the drug or cell and a plunger connected to the cap. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Wang with the claimed microrobot because doing so would have resulted in the simple substitution of art recognized element for the same intended purpose of transporting drugs to desired targets.  	Lee discloses wherein a microrobot comprising a cap and a plunger with magnetic material can be employed for delivering drugs (page 524, left column).  	It would have been a prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Wang with the microrobot Lee because doing so would have resulted in the simple substitution of art recognized element for the same intended purpose of transporting drugs to desired targets.  	Wang does not explicitly disclose wherein the magnetic field controller comprises at least one global magnetic field controller configured to apply an external magnetic field to an entire area of the biometric system; and a plurality of local magnetic field controllers configured to individually apply a local magnetic field to the plurality of chambers.  	Chowdhury discloses wherein a plurality of local magnetic field controllers (e.g., magnetic coils) can be employed to individually and independently control a plurality of microrobots (page 5, right column) and a global magnetic field for controlling the microrobots (page 6). Chowdhury further discloses wherein a hybrid actuation with a global and local field employed to navigate microrobots to a target zone and a local field for precise navigation and positioned of microrobots inside the target zone (page 9, left column). 	In view of Chowdhury, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a hybrid actuation of global and local fields as disclosed by Chowdhury with the system of Wang. One of ordinary skill in the art would have made said modification for the purpose of selectively navigating the microrobots to desired location as disclosed by Chowdhury (page 5, right column, and page 9, left column). 	Modified Wang discloses all of the structural features of the claimed system and thus fully capable of meeting the limitations “when the least one microrobot reaches the target microorgan, a local magnetic field controller arranged in an area of the target microorgan, among the plurality of local magnetic field controllers, applies a rotating magnetic field to the least one microrobot to cause the plunger of the least onemicrorobot to rotate and to cause the least one  microrobot to release the drug or cell from the cap,” and “wherein, when the least one microrobot reaches an area of the non-target microorgan, a local magnetic field controller arranged in the area of thenon-target microorgan, among the plurality of local magnetic field controllers, controlsa plurality of micro coils included in the local magnetic field controller to stop theplurality of micro-coils from generating the local magnetic field, and the least one global magnetic field controller controls a plurality of micro-coils included in the least oneglobal magnetic field controller to continue to generate the external magnetic field to cause the at least one microrobot to bypass the area of the non-target microorgan.” Furthermore, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.  The prior art discloses all of the structural features of the claimed magnetic field controller and thus since the structure is the same, the magnetic field controller of modified Wang is fully capable of performing the recited function. That is, each of the plurality of local magnetic field controllers and the global magnetic field controller arranged outside the plurality of chambers can be selectively turned on or off according to need (i.e., navigation direction of the microrobot along the channels on the chip 1900).
Regarding claim 8, modified Wang discloses wherein the at least one microrobot includes a plurality of microrobots (see FIG. 19: microrobots in chambers (a,b,c), for example). 	Modified Wang discloses the claimed global magnetic field controller. The global magnetic field controller of modified Wang is structurally the same as the instant global magnetic controller and thus fully capable of simultaneously controlling positions of the plurality of microrobots to collectively arrange the microrobots at preset positions of the microorgans. 	Furthermore, Applicant is reminded that the recitation of functional language "simultaneously controlling positions of a plurality of the microrobots to collectively arrange the microrobots at preset positions of the microorgans" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the global magnetic field controller but rather only define how the global magnetic controller may be used. The prior art discloses all of the structural features of the claimed global magnetic controller and thus since the structure is the same, the claimed functions are apparent.
Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Chowdhury as applied to claim 1 above, and further in view of Choi et al (previously cited, US 2014/0302110) (hereinafter “Choi”).
Regarding claim 2, modified Wang discloses the microrobot-based biometric system of claim 1. 	Modified Wang does not explicitly disclose wherein the at least one microrobot comprises scaffolds and is configured to transport a three-dimensional culture cell or drug that is loaded in an internal space of the microrobot. However, modified Wang discloses wherein the microrobot transports a drug to desired targets (micro-motors are configured to transport molecules (drugs) and cells; ¶¶ [0046], [0048] and [0129]-[0130]). 	 Choi discloses a system comprising a bio-scaffold microrobot loaded with a drug, and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]).  	In view of Choi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Wang with the bio-scaffold of Choi because doing so would have resulted in the substitution of art recognized element for the same intended purpose of transporting drugs to desired targets. 
Regarding claim 4, modified Wang does not explicitly disclose wherein the at least one microrobot is configured to perform a corkscrew motion to secure a propulsion force.  	Choi discloses a bio-scaffold microrobot (scaffold including spiral structure; ¶ [0042]) loaded with a drug and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]).  	In view of Choi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Wang with the microrobot of Choi because doing so would have resulted in the simple substitution of art recognized element for the same intended purpose of transporting drugs to desired targets.
Regarding claim 5, modified Wang discloses wherein the at least one microrobot loaded with cells and/or drugs is introduced into the channel and is moved by a magnetic field controller so as to be loaded at a preset position (Wang at ¶¶ [0046], [0048] and [0129]- [0130]). 	Modified Wang does not explicitly disclose wherein the at least one microrobot comprises scaffolds, and contains a cell related to a target organ in an internal space of the scaffolds.  	Choi discloses a bio-scaffold microrobot loaded with a drug and/or cells in pores of the scaffold, and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]).  	In view of Choi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Wang with the bio-scaffold of Choi having cells therein, because doing so would have resulted in the substitution of art recognized element for the same intended purpose of transporting particles including cells to desired targets.  	Regarding limitation “the microrobot is introduced into the channel and is moved by a magnetic field controller so as to be loaded at a preset position” which is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Chowdhury as applied to claim 1 above, and further in view of Sitti et al (previously cited, US2014/0225694) (hereinafter “Sitti”).
Regarding claim 9, modified wang discloses the microrobot-based biometric system of claim 1. 	Modified Wang does not explicitly disclose a microrobot pump configured to control a flow of a fluid in the channel by changing a rotation speed or direction thereof by the magnetic field.  	Sitti discloses a system comprising a micro-channel (14), a microrobot pump (10) in a recess (12) of a wall and a plurality of magnets for actuating the microrobot pump for inducing fluid flow within the micro-channel (see FIGS. 4A-4D; ¶ [0058]). 	In view of Sitti, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the microrobot pump of Sitti with the biometric system of modified Wang for the purpose of providing means inducing fluid flow within the channel, as disclosed by Sitti. One of ordinary skill in the art would have made said modification so as to selectively regulate the fluid flow through the channel.
Regarding claim 10, modified Wang discloses wherein the microrobot pump is fixed to a wall surface of the channel (see, Sitti at FIGS. 4A-4D; ¶ [0058]).
Regarding claim 11, the microrobot pump of modified Wang is structurally the same as the instant microrobot pump and thus fully capable of being driven according to a length, height, angle, and degree of magnetization of a screw thread or blade thereof to vary a flow speed or direction of the fluid.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Chowdhury as applied to claim 1 above, and further in view of Harrison et al (previously cited, WO 03/027223 A2) (hereinafter “Harrison”).
Regarding claim 12, modified Wang discloses the microrobot-based biometric system of claim 1. 	Modified Wang does not explicitly disclose a feedback controller configured to monitor characteristics or a bio-change of the microorgans. 	 	Harrison discloses a system comprising a network connecting microorgans constituting a biological organ model to each other (see FIG. 2). Harrison further discloses a feedback system for dynamically controlling the microorgans including measuring the physiological events within each of the microorgans and controlling flow rate based on the sensing result (see claims 159-162). 	In view of Harrison, it would have been obvious to one of ordinary skill in the art to have employed the feedback controller of Harrison with the microrobot pump of modified Wang for the purpose of regulating the fluid flow rate within the chambers containing microorgans and thereby providing optimum conditions of the cells.  	The microrobot pump of modified Wang is structurally the same as the instant microrobot and thus fully capable of varying the rotation speed or rotation direction thereof by the magnetic field varied by a blood flow simulation control signal according to a monitoring result from the feedback controller.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (previously cited, US 2014/0045179; hereinafter “Wang”) in view of Chowdhury et al. (Controlling multiple microrobots: recent progress and further challenges, J Micro-Bio Robot (2015) 10:1-11; hereinafter “Chowdhury”), Sitti et al. (previously cited, US2014/0225694) (hereinafter “Sitti”) and Harrison et al. (previously cited, WO 03/027223 A2) (hereinafter “Harrison”).
Regarding claim 13, Wang discloses a microrobot-based biometric system (FIG. 19: Lab-on-chip 1900), comprising:  	a plurality of chambers configured to contain microorgans, respectively, the microorgans comprising a target microorgan and non-target microorgan (FIG. 19: reservoirs (a,b,c,d) are structurally the same as the instant plurality of chambers, and thus are fully capable of containing microorgans that comprise a target microorgan and a non-target microorgan);  	a channel connecting the plurality of chambers that are disposed on a same surface of the channel (as shown in FIG. 19, the plurality of chambers and channels are disposed on an upper surface of the chip (1900));  	at least one microrobot (micro-motors; ¶¶ [0129]-[0130]) transported in the channel by a magnetic field control to deliver a drug or cell toward a target (micro-motors are configured to transport molecules (drugs) and cells; ¶¶ [0046], [0048] and [0129]-[0130]); and  	a global magnetic field controller (interpreted as a magnet) configured to apply an external magnetic field to transport the microrobot in the channel (the micro-motors can be magnetically propelled through the channels of the lab-on-chip 1900; and thus, intrinsically includes at least one global magnetic field controller configured to navigate the microrobot through the channel on the chip 1900; ¶ [0130]). 	Wang does not explicitly disclose wherein a plurality of local magnetic field controllers arranged outside the plurality of chambers to apply a magnetic field toward in interior of the plurality of chambers. 	Chowdhury discloses wherein a plurality of local magnetic field controllers (e.g., magnetic coils) can be employed to individually and independently control a plurality of microrobots (page 5, right column) and a global magnetic field for controlling the microrobots (page 6). Chowdhury further discloses wherein a hybrid actuation with a global and local field employed to navigate microrobots to a target zone and a local field for precise navigation and positioned of microrobots inside the target zone (page 9, left column). 	In view of Chowdhury, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a hybrid actuation of global and local fields as disclosed by Chowdhury with the system of Wang. One of ordinary skill in the art would have made said modification for the purpose of selectively navigating the microrobots to desired location as disclosed by Chowdhury (page 5, right column, and page 9, left column). 	Modified Wang discloses all of the structural features of the claimed system and thus fully capable of meeting the limitation “wherein when the least one microrobotreaches an area of the non-target microorgan, a local magnetic field controller arranged in the area of the non-target microorgan, among the plurality of local magnetic field controllers, controls a plurality of micro-coils included in the local magnetic fieldcontroller to stop the plurality of micro-coils from generating the local magnetic field, and the least one global magnetic field controller controls a plurality of micro-coils includedin the least one globalmagnetic field controller to continue to generate the externalmagnetic field, to cause the  least one microrobot to bypass the area of the non- target microorgan.” Furthermore, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.  The prior art discloses all of the structural features of the claimed magnetic field controller and thus since the structure is the same, the magnetic field controller of modified Wang is fully capable of performing the recited function. That is, each of the plurality of local magnetic field controllers and the global magnetic field controller arranged outside the plurality of chambers can be selectively turned on or off according to need (i.e., navigation direction of the microrobot along the channels on the chip 1900).  	Modified Wang does not explicitly disclose a microrobot pump rotated by varying a rotation speed or direction thereof by a magnetic field applied thereto.  	Sitti discloses a system comprising a micro-channel (14), a microrobot pump (10) in a recess (12) of a wall and a plurality of magnets for actuating the microrobot pump for inducing fluid flow within the micro-channel (see FIGS. 4A-4D; ¶ [0058]). 	In view of Sitti, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the microrobot pump of Sitti with the biometric system of modified Wang for the purpose of providing means for inducing fluid flow within the channel, as disclosed by Sitti. One of ordinary skill in the art would have made said modification so as to selectively regulate the fluid flow through the channel.  	Modified Wang does not explicitly disclose a feedback controller configured to transmit a feedback control signal for blood flow state simulation to the plurality of local magnetic field controllers configured to control an operation of the microrobot pump. 	 	Harrison discloses a system comprising a network connecting microorgans constituting a biological organ model to each other (see FIG. 2). Harrison further discloses a feedback system for dynamically controlling the microorgans including measuring the physiological events within each of the microorgans and controlling flow rate based on the sensing result (see claims 159-162). 	In view of Harrison, it would have been obvious to one of ordinary skill in the art to have employed the feedback controller of Harrison with the microrobot pump of modified Wang for the purpose of regulating the fluid flow rate within the chambers containing microorgans and thereby providing optimum conditions of the cells within the channel/chambers.  	The microrobot pump of modified Wang is structurally the same as the instant microrobot and thus fully capable of varying the rotation speed or rotation direction thereof by the magnetic field varied by a blood flow simulation control signal according to a monitoring result from the feedback controller.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chowdhury, Sitti and Harrison as applied to claim 13 above, and further in view of Choi et al. (previously cited, US 2014/0302110) (hereinafter “Choi”).
Regarding claim 14, modified Wang discloses the microrobot-based biometric system of claim 14. 	Modified Wang does not explicitly disclose wherein the at least one microrobot contains an organ cell inside scaffolds of the at least one microrobot and is transported to and loaded at a preset position to form the microorgans. However, modified Wang does disclose wherein the microrobot transports a drug to desired targets (see Wang at ¶¶ [0046], [0048] and [0129]-[0130]). 	Choi discloses a bio-scaffold microrobot loaded with a drug and a magnetic field controller configured to control operation of the bio-scaffold microrobot (see Choi at ¶¶ [0056]-[0064]).  	In view of Choi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microrobot of modified Wang with the bio-scaffold of Choi because doing so would have resulted in the substitution of art recognized element for the same intended purpose of transporting drugs to desired targets. 
Regarding claim 15, modified Wang further discloses wherein the feedback controller transmits the feedback control signal for control of a fluid flow in the channel by matching data about intrinsic characteristics of the microorgans and a bio-change monitoring result according to administration of the drug (Harrison discloses wherein the feedback system controlling the microorgans including measuring the physiological events within each of the microorgans and controlling flow rate based on the sensing result (see claims 159-162). 	Modified Wang does not disclose wherein one of the local magnetic field controllers receives the feedback signal applies the local magnetic field having a changed direction and intensity to the microrobot pump. However, since the microrobot pump of modified Wang is actuated by the magnetic field controller, it would have been obvious to one of ordinary skill in the art to have coupled the feedback controller with the magnetic field controller of modified Wang for the purpose of regulating fluid flow within the system based on the sensed data.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-15 have been considered but are moot in view of the new ground of rejection. 
Applicant contends that the newly added limitation into independent claims 1 and 13 are not intended use limitation.
In response, as discussed in the rejection, the applied references disclose the claimed chambers, and local and global magnetic field controllers. In particular, the newly found prior art (Chowdhury) discloses that local magnetic field controllers (for local zones) and global magnetic field controller can be employed with the same system simultaneously. Thus, since the combination discloses all of the structural features of the claimed system, the system of modified Wang is fully capable of meeting the limitations ““when the least one microrobot reaches the target microorgan, a local magnetic field controller arranged in an area of the target microorgan, among the plurality of local magnetic field controllers, applies a rotating magnetic field to the least one microrobot to cause the plunger of the least one microrobot to rotate and to cause the least one  microrobot to release the drug or cell from the cap,” “wherein, when the least one microrobot reaches an area of the non-target microorgan, a local magnetic field controller arranged in the area of thenon-target microorgan, among the plurality of local magnetic field controllers, controlsa plurality of micro coils included in the local magnetic field controller to stop theplurality of micro-coils from generating the local magnetic field, and the least one global magnetic field controller controls a plurality of micro-coils included in the least oneglobal magnetic field controller to continue to generate the external magnetic field to cause the at least one microrobot to bypass the area of the non-target microorgan,” and “wherein when the least one microrobot reaches an area of the non-target microorgan, a local magnetic field controller arranged in the area of the non-target microorgan, among the plurality of local magnetic field controllers, controls a plurality of micro-coils included in the local magnetic field controller to stop the plurality of micro-coils from generating the local magnetic field, and the least one global magnetic field controller controls a plurality of micro-coils included in the least one global magneticfield controller to continue to generate the external magnetic field, to cause the  leastone microrobot to bypass the area of the non- target microorgan.” In other words, the magnetic field controllers of the prior art can be employed to perform the recited functions. Said limitations appear to be directed to the manner in which the local and global magnetic field controller are operated. It is noted that “[A]pparatus claims cover what a device is, not what a device does.” See § MPEP 2114.  
 					    Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799